OPINIÓN DISIDENTE EMITIDA POR EL
JUEZ ASOCIADO SR. TODD, JB.
Noviembre 5, 1946.
Ha regresado el caso de los hijos adoptivos de su pere-grinación a Boston. Allá establecieron nn precedente(1) y acá obtuvieron legislación judicial de carácter e implicacio-nes extraordinarias.
Los motivos de mi disenso en este caso pueden verse ex-puestos en mis opiniones en Sosa v. Sosa, 64 D.P.R. 769, y en Lugo, Ex Parte; Ortiz, etc., 64 D.P.R. 868, y no creo ne-cesario repetir o ampliar lo allí dicho. Sí deseo expresar mi inconformidad absoluta con la .forma en que se pretende re-vocar el caso de Lugo, Ex Parte¡ Ortiz, supra. Se admite por la mayoría que todo lo que contiene su opinión en rela-ción con dicho caso es “obiter dictum”. Eso no obstante se asegura que el caso de Lugo fué “erróneamente resuelto. ”(2) Por mi parte ratifico mi opinión en dicho caso y considero que ella, y la del Juez Asociado Sr. Be Jesús, por otros fun-damentos, rebaten con éxito los argumentos de la mayoría en el presente caso.
Disiento de la opinión de la mayoría, además, porque con-sidero que si bien las cortes al interpretar estatutos pueden, como decía el Juez Holmes, legislar “intersticialmente”, no deben hacerlo cuando el estatuto es tan defectuoso que, para interpretarlo y aplicarlo, hay que legislar judicialmente cada vez que surge un caso bajo el mismo. Y eso es lo que ocurre con los hijos adoptivos en Puerto Rico al resolverse que de hecho son o por lo menos equipararlos a los hijos legítimos. En tanto en cuanto a su porción hereditaria se refiere, si el *622adoptivo es igual que un hijo legítimo, dicha porción debe-ría ser uniforme en todo momento. Pero no es así de acuerdo con la opinión de la mayoría. Depende de que no perjudi-que a los herederos forzosos y para no perjudicarlos es que entra en juego, no la ley, sino las cortes, para determinar en cada caso la cuantía de dicha porción. Hemos llegado al máximum en cuanto a legislar judicialmente se refiere.
Debido a los cambios que ocurren en este tribunal — últi-mamente con bastante frecuencia(3) — y la posibilidad de va-riadas opiniones en el futuro sobre los debatidos e inciertos derechos hereditarios de los hijos adoptivos, tanto en la su-cesión testada como en la intestada, creo que la Asamblea Legislativa de Puerto Eico debe enmendar todos los artícu-los pertinentes en nuestros códigos, relacionados con los hi-jos adoptivos, para fijar con claridad esos derechos. De no hacerlo continuará reinando la incertidumbre y las cortes legislando.

La Corte de Circuito nos devolvió el caso concediendo una nueva vista a pesar de que parte de la sentencia apelada fué unánime y dicha concesión podía afectar derechos adquiridos.


A mi juicio esta conclusión, basada en un obiter, constituye, con el de-bido respeto, un obiter mayor.


 Después de emitida la opinión de la mayoría ocurrió una vacante. Puede ocurrir otra. Si los dos nuevos magistrados que se nombren coincidieran con mi opinión, al plantearse otro caso sobre los derechos hereditarios de los hijos adoptivos, quedaría revoeada la doctrina que acaba de establecerse.